       Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


UNITED STATES OF AMERICA
For and on Behalf of
and for the Use and Benefit of
MY COMPANY, INC.                                                                  PLAINTIFF

V.                                                 CIVIL ACTION NO. _________________
                                                                    3:19-cv-528-DPJ-FKB

CARTER’S CONTRACTING
SERVICES, INC., MERCHANTS
BONDING COMPANY (MUTUAL), and
EVEREST REINSURANCE
COMPANY,                                                                      DEFENDANTS


                                        COMPLAINT

                                    Jury Trial Requested

       COMES NOW the United States of America, for and on behalf of and for the use and

benefit of My Company, Inc. (“My Company”), Plaintiff herein, and files this its Complaint

against Carter’s Contracting Services, Inc. (“Carter’s Contracting”), Merchants Bonding Company

(Mutual) (“Merchants”), and Everest Reinsurance Company (“Everest”), and respectfully shows

unto the Court the following:

                                          PARTIES

       1.     My Company, Inc. is Kansas Corporation with its principal office located at SE

Wear Avenue #A, Topeka, Kansas 66607.

       2.     Defendant Carter’s Contracting Services, Inc. is an Alabama Corporation with its

principal place of business at 23263 Harmony Church Road, Andalusia, Alabama 36421.

Defendant Carter’s Contracting may be served by service on its registered agent, Picasso Nelson,

73 Canal Drive, Hattiesburg, Mississippi 39402.
       Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 2 of 8



       3.      Defendant Merchants Bonding Company (Mutual) (“Merchants”) is a foreign

corporation with its principal place of business located at 6700 Westown Parkway, West Des

Moines, IA 50266. Defendant Merchants may be served by service on its registered agent, United

States Corporation Company, 7716 Old Canton Road, Suite C, Madison, Mississippi 39110.

       4.      Defendant Everest Reinsurance Company (“Everest”) is a foreign corporation with

its principal place of business at 251 Little Falls Drive, Wilmington, DE 19808. Defendant Everest

may be served by service on its registered agent, United States Corporation Company, located at

7716 Old Canton Road, Suite C, Madison, Mississippi 39110.

                                       JURISDICTION

       5.      Jurisdiction over Miller Act ("Miller Act") claims is vested in this Court pursuant

to 40 U.S.C. § 3133.

                                            VENUE

       6.      Venue is proper in this court pursuant to 40 U.S.C. § 3133 (b)(3).

                                  STATEMENT OF FACTS

       7.      The claims herein arise out of a business relationship between My Company and

Carter’s Contracting.

       8.      Specifically, the claims herein are related to the construction of Contract No.

W912EE-15-C-0012 FC/MR&T, East Bank Mississippi River Levees, Magna Vista—Brunswick,

Mississippi Levee Enlargement and Berms, Item 465-L (the “Project”).

       9.      Upon information and belief, Carter’s Contracting entered into a contract with The

U.S. Army Corps of Engineers to construct the Project (the "Prime Contract"). My Company has

not been provided with a copy of the Prime Contract, but My Company believes that the same is

in the possession of Merchants and/or Everest.




                                                 2
        Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 3 of 8



        10.    Pursuant to the Miller Act, Carter’s Contracting, as principal, and Merchants and

Everest, as Sureties, executed a payment bond in favor of the U.S. Army Corp of Engineers and

the United States of America, as obligees, dated September 25, 2015 (the “Payment Bond”). A

true and accurate copy of the Payment Bond is attached hereto as Exhibit A.

        11.    Under the Payment Bond, Carter’s Contracting, Merchants, and Everest bound

themselves, jointly and severally, to guarantee prompt payment to all persons supplying labor and

materials in the execution of the work provided in the Prime Contract.

        12.    On August 9, 2017, Carter’s Contracting entered into a Subcontract agreement with

My Company to perform services and to supply labor and materials for the Project pursuant to the

Prime Contract. A true and correct copy of the Subcontract is attached hereto as Exhibit B.

        13.    At Carter’s Contracting’s request, My Company supplied labor and material for the

Project's completion, including work on the “land side” berm, as well as the “river side” berm,

after Carter’s Contracting forbid My Company from continuing its contracted work on the “land

side” berm until work on the “river side” berm, outside of My Company’s scope of work, was

completed.

        14.    The value of My Company’s labor and material supplied for the Project is

$1,811,328.86; yet My Company has only been paid $771,139.24 by Carter’s Contracting for the

same.

        15.    Despite demand from My Company, Carter’s Contracting has refused, and

continues to refuse, to pay My Company any of the unpaid principal balance due and owing for

My Company’s work on the Project.

        16.    Therefore, in accordance with the Bond, by letter dated October 12, 2018, My

Company made written demand on Merchants and Everest for payment of the unpaid balance (the




                                                3
          Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 4 of 8



“Bond Claim”). A true and correct copy of the October 12, 2018 bond claim letter is attached

hereto as Exhibit C.

          17.   More than nine (9) months have passed since Merchants and Everest were notified

of Carter’s Contracting’s nonpayment and My Company has received no payment on the Bond

Claim.

          18.   Despite demand from My Company, Merchants and Everest have failed and/or

refused to pay My Company the outstanding principal balance for its work on the Project.

                                            COUNT I

                                  PAYMENT BOND CLAIM

                                    (Merchants and Everest)

          19.   All of the preceding averments and allegations set forth in paragraphs 1 through 18

are incorporated herein by reference as though fully rewritten into this Count and made a part

hereof.

          20.   Merchants and Everest issued a Payment Bond with respect to the Project bearing

Bond No. MSC 53040, having a penal sum of $8,726,100.50.

          21.   Pursuant to the express terms of the Payment Bond and the Miller Act, 40 U.S.C. §

3131, et seq., Carter’s Contracting, Merchants, and Everest, jointly and severally, guaranteed

prompt payment to all persons supplying labor and materials in the execution of the work provided

in the Prime Contract for the Project.

          22.   My Company supplied labor and materials for the Project.

          23.   Notwithstanding demand and notice, Defendants have failed and refused to

promptly pay My Company the remaining amount for labor and materials furnished for the Project.




                                                 4
       Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 5 of 8



       24.     More than ninety (90) days, but not more than one (1) year, have elapsed since the

date on which My Company last furnished or supplied labor or materials to the Project.

       25.     Defendants Merchants and Everest’s failure and refusal to pay the Bond Claim

constitutes a breach of its statutory and contractual obligations to My Company under the Payment

Bond and the Miller Act, and said breach has proximately caused damages to My Company in at

least the amount of $1,040,189.62, plus interest, the exact amount to be shown at the trial hereof.

       26.     My Company is also entitled to Prompt-Payment Act Penalties pursuant to MISS.

CODE ANN. § 31-5-25.

                                               COUNT II

                                      BREACH OF CONTRACT

                                         (Carter’s Contracting)

       27.     The foregoing allegations are incorporated by reference.

       28.     My Company had a valid and enforceable Agreement with Carter’s Contracting.

       29.     By failing to pay My Company for work performed on the Project, Carter’s

Contracting breached its Subcontract with My Company.

       30.     My Company was damaged as a result of Carter’s Contracting’s breach in an

amount to be proven at trial, not less than 1,040,189.62.

                                             COUNT III

        BREACH OF IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

       31.     The foregoing allegations are incorporated herein.

       32.     The Subcontract contains implied covenants of good faith and fair dealing.




                                                 5
        Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 6 of 8



       33.     In addition to the previous count, or in the alternative, Carter’s Contracting

breached the implied covenants of good faith and fair dealing with respect to its contract with My

Company.

       34.     The covenants of good faith and fair dealing imposed upon Carter’s Contracting by

the Subcontract required Carter’s Contracting to meet the justified expectations of My Company

pertaining to matters arising in conjunction to the contractual relationship, and the duty not to

frustrate or deny My Company the full benefit of payment in the course of performance under the

contract.

       35.     In failing and refusing to compensate My Company, and, further, in Carter’s

Contracting’s attempts to create a pretext in order to wrongfully terminate its contract with My

Company, including claiming that My Company owed Carter’s Contracting for services rendered

elsewhere on a separate project, Carter’s Contracting’s breach of the implied duty of good faith

and fair dealing resulted in damages to My Company.

       36.     Further, in failing and refusing to pay the amounts owed to My Company, despite

there being no allegation or facts that would suggest anybody other than My Company performed

its scope of work for Carter’s Contracting during the relevant period, Carter’s Contracting has

breached its duty of good faith and fair dealing, resulting in damages to My Company.

                                              COUNT IV

                          UNJUST ENRICHMENT/QUANTUM MERUIT

                                        (Carter’s Contracting)

       37.     The foregoing allegations are incorporated by reference.




                                                6
        Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 7 of 8



        38.     Carter’s Contracting unjustly received a benefit from My Company to My

Company’s detriment by unfairly refusing to pay the remaining balance for work that My

Company performed, and Carter’s Contracting accepted.

        39.     As a result, My Company has been damaged and, as a matter of equity, Carter’s

Contracting should compensate My Company for the benefit it received by virtue of its unfair

refusal to pay for services it received from My Company.

                                    REQUESTS FOR RELIEF

    WHEREFORE, for the reasons set forth in the foregoing paragraphs, My Company demands

a trial by jury, and request the following relief:

        a.      Actual damages in the principal amount of $1,040,189.62;
        b.      Reasonable attorneys' fees incurred herein, the exact amount to be shown at the trial
    of this cause;
        c.      Pre-judgment interest in the amount of eight percent (8%) per annum from the date
    due, the exact date of which will be shown at trial, to the date of entry of the judgment;
        d.      Post-judgment interest in the amount of eight percent (8%) per annum from the date
    of entry of the judgment until paid;
        e.      Prompt Payment Act penalties;
        f.      Punitive damages;
        g.      All costs incurred herein; and,
        h.      Such other and further relief as this Court may deem just and proper.
                This the 29th day of July, 2019.



                                                              Respectfully submitted,

                                                              /s/ Dorsey R. Carson, Jr.
                                                              Dorsey R. Carson, Jr. (MSB #10493)
                                                              Lindsay K. Roberts (MSB #105723)
                                                              Attorneys for Plaintiff




                                                     7
            Case 3:19-cv-00528-DPJ-FKB Document 1 Filed 07/30/19 Page 8 of 8



OF COUNSEL:
CARSON LAW GROUP, PLLC
125 S. Congress Street, Suite 1336
Jackson, Mississippi 39201
Telephone: (601) 351-9831
Facsimile: (601) 510-9056
Email: dcarson@thecarsonlawgroup.com
       lroberts@thecarsonlawgroup.com
      32T                               32T




                                              8
Case 3:19-cv-00528-DPJ-FKB Document 1-1 Filed 07/30/19 Page 1 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-1 Filed 07/30/19 Page 2 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-1 Filed 07/30/19 Page 3 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-2 Filed 07/30/19 Page 1 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-2 Filed 07/30/19 Page 2 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-2 Filed 07/30/19 Page 3 of 3
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 1 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 2 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 3 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 4 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 5 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 6 of 7
Case 3:19-cv-00528-DPJ-FKB Document 1-3 Filed 07/30/19 Page 7 of 7
                             Case 3:19-cv-00528-DPJ-FKB Document 1-4 Filed 07/30/19 Page 1 of 1
-6 5HY                                                      &,9,/&29(56+((7
                                                                                                                                            3:19-cv-528-DPJ-FKB
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                       '()(1'$176
8QLWHG 6WDWHV RI $PHULFD )RU DQG RQ %HKDOI RI DQG IRU WKH 8VH DQG                                        &DUWHU¶V &RQWUDFWLQJ 6HUYLFHV ,QF DQG 0HUFKDQWV %RQGLQJ &RPSDQ\
%HQHILW RI 0\ &RPSDQ\ ,QF                                                                              0XWXDO
  E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII 6KDZQHH &R 02                                         &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW &RYLQJWRQ &R $/
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           127(      ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                      7+(75$&72)/$1',192/9('

     F $WWRUQH\V (Firm Name, Address, and Telephone Number)                                                $WWRUQH\V(If Known)
&DUVRQ /DZ *URXS 3//&
 6 &RQJUHVV 6W 6XLWH  -DFNVRQ 0LVVLVVLSSL 
  

,, %$6,62)-85,6',&7,21 (Place an “X” in One Box Only)                                      ,,, &,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                        and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     37) '()                                              37)     '()
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u     u         ,QFRUSRUDWHGor3ULQFLSDO3ODFH        u       u 
                                                                                                                                                   RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u     u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                            RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u     u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
,9 1$785(2)68,7 (Place an “X” in One Box Only)                                                                                          &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                )25)(,785(3(1$/7<                       %$1.5837&<                     27+(567$787(6
u   ,QVXUDQFH                      3(5621$/,1-85<                3(5621$/,1-85<            u 'UXJ5HODWHG6HL]XUH          u $SSHDO86&         u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&       u :LWKGUDZDO                u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW              3URGXFW/LDELOLW\      u 2WKHU                              86&                     D
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO               3KDUPDFHXWLFDO                                                3523(57<5,*+76               u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                    3HUVRQDO,QMXU\                                             u &RS\ULJKWV                u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶            3URGXFW/LDELOLW\                                           u 3DWHQW                    u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                           u 3DWHQW$EEUHYLDWHG      u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                        ,QMXU\3URGXFW                                                1HZ'UXJ$SSOLFDWLRQ     u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                /LDELOLW\                                                  u 7UDGHPDUN                      &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\              3(5621$/3523(57<                       /$%25                     62&,$/6(&85,7<               u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV          u +,$ II               u 7HOHSKRQH&RQVXPHU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ             $FW                          u %ODFN/XQJ                 3URWHFWLRQ$FW
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW              u ',:&',::  J          u &DEOH6DW79
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                3URSHUW\'DPDJH              5HODWLRQV                    u 66,'7LWOH;9,            u 6HFXULWLHV&RPPRGLWLHV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW             u 56,  J                     ([FKDQJH
                                     u 3HUVRQDO,QMXU\             3URGXFW/LDELOLW\       u )DPLO\DQG0HGLFDO                                            u 2WKHU6WDWXWRU\$FWLRQV
                                            0HGLFDO0DOSUDFWLFH                                       /HDYH$FW                                                    u $JULFXOWXUDO$FWV
       5($/3523(57<                   &,9,/5,*+76             35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ          )('(5$/7$;68,76             u (QYLURQPHQWDO0DWWHUV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV          +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW           u 7D[HV 863ODLQWLII     u )UHHGRPRI,QIRUPDWLRQ
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                RU'HIHQGDQW                  $FW
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                           u ,56²7KLUG3DUW\           u $UELWUDWLRQ
u   7RUWVWR/DQG                u +RXVLQJ                       6HQWHQFH                                                        86&              u $GPLQLVWUDWLYH3URFHGXUH
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO                                                                                          $FW5HYLHZRU$SSHDORI
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    ,00,*5$7,21                                                     $JHQF\'HFLVLRQ
                                            (PSOR\PHQW                2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                    u &RQVWLWXWLRQDOLW\RI
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                  6WDWH6WDWXWHV
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                          &RQGLWLRQVRI
                                                                          &RQILQHPHQW
9 25,*,1 (Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP      u  0XOWLGLVWULFW              u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW              /LWLJDWLRQ              /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                  'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          0LOOHU $FW  86&      86&  
9, &$86(2)$&7,21 %ULHIGHVFULSWLRQRIFDXVH
                                          0LOOHU $FW 3D\PHQW %RQG DQG %UHDFK RI &RQWUDFW
9,, 5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                               '(0$1'                                   &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     &203/$,17         81'(558/()5&Y3                                                                                    -85<'(0$1'         u <HV      u 1R
9,,, 5(/$7('&$6( 6
                      (See instructions):
      ,)$1<                              -8'*(                                                                                           '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      V'RUVH\ 5 &DUVRQ -U
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                         0$*-8'*(

             # 0538-4047332
